MAYHAM, P. J.,
(dissenting.) This is an appeal from a judgment entered upon the decision of the trial judge in favor of the defendants. The action was to restrain the defendants from closing up or obstructing windows left by the plaintiff in the westerly *1001wall of the plaintiff’s bank building above the top of the defendants’ adjoining building. The complaint alleged that plaintiff purchased the premises under a mortgage foreclosure, and took title under a master’s deed dated the 10th day of April, 1833, and •entered into the occupation at that date, and subsequently erected a building thereon, of which the lower portion of this wall was a part, and alleged, in substance, that the whole of this wall was upon the premises so purchased. The answer admits the plaintiff's title under the master’s deed, but denies that the west wall of the building erected by the plaintiff was wholly on the land embraced in plaintiff’s deed, or conveyed by it, and alleges that "the west wall of the plaintiff’s building is a party wall, 12 inches thick. Six inches of the westerly part of said wall belongs to •and is the property of the defendants, and six inches of the east side of the wall belongs to and is the property of the plaintiff.” The plaintiff’s deed bounded the land conveyed by the property of one Douw on the east, which seems by the evidence to be a well-defined and fixed monument, called for 53 feet fronting on State street, and bounded the land so conveyed on the west by land of Henry Hogan, to whose title defendants have succeeded by a deed dated December 24, 1833, and recorded December 21, 1834. The proof showed that the wall in dispute was 51 feet 7J inches from Douw’s west line, including both exterior walls of the plaintiff's building, so that, standing upon plaintiff’s deed alone, the wall in dispute was wholly on the plaintiff’s premises. But the deed from Tremain to Brown, under which the defendants claim, describes the defendants’ land as bounded easterly by a line running through the party wall on the west of the Joseph Alexander lot, which is the plaintiff’s lot, and the wall in dispute in this action. It is quite clear that, standing upon the description and recitals in the deed given by the referee in partition, under which the defendants claim, the rights of the plaintiff could not be affected, as neither the plaintiff nor the mortgagor was a party to that proceeding; and the title under the foreclosure, through which the plaintiff’s claim was perfected, before the deed in partition was executed, and the mortgage under the foreclosure of which plaintiff derives title, by its terms embraces the land on which the wall in dispute stands, and thus conveys to the mortgagee and the purchaser upon the foreclosure whatever right and title the mortgagor had in the premises at the time of the execution of that instrument. The foreclosure operates to extinguish the mortgagor’s equity of redemption and eliminate the defeasance, and the purchaser takes the title of the mortgagor as of the time of the execution of the mortgage, and when the mortgage lien was created. Batterman v. Albright, 122 N. Y. 489, 25 N. E. Rep. 856; Rector of Christ Church v. Mack, 93 N. Y. 488. Although the deed to Brown, through whom defendants claim, refers to this wall as a party wall, which, as we have seen, was subsequent to the conveyance upon the foreclosure, yet no reference seems to have been made in the deed to the defendants to this *1002wall as a party wall. But, even if it had been thus described in all the conveyances after the deed in partition, still it is difficult to see how such description could operate as constructive notice to the plaintiff as the purchaser of adjoining lands; and I think, under the facts proved, that the plaintiff must be regarded as taking its title under the foreclosure, unaffected by actual or constructive knowledge of any agreement which the mortgagor had previously made as to the westerly line of the mortgaged property, and is the owner of, and may hold and use, the land according to the ■ actual description in the mortgage, unless the agreement of 1815 can he upheld as a practical location of this line, running with the land, and binding upon all subsequent owners.
The defendants offered in evidence on the trial an instrument in writing dated in May, 1815, which was not acknowledged or recorded, purporting to have been made by Alexander, the mortgagor under whose mortgage plaintiff claims title, and the heirs of Henry Hogan, from whom, through certain mesne conveyances, the defendants claim title, of which the following is a copy:
“Whereas, the boundary line which divides the lot of ground on the south side of State street, owned by Joseph Alexander and his wife, Ann Alexander, from the lot owned by the heirs of Henry Hogan, deceased, is not precisely ascertained and known; and whereas, the said Joseph Alexander and Ann Alexander are about to erect a building on their said^ lot of ground, which renders it desirable that the said boundary line shall be settled: Now, therefore, to the end that said boundary line may be amicably ascertained, settled, and established, the said Joseph Alexander and Ann Alexander, for themselves, their heirs, executors, administrators, and assigns, of the first part, and Nellie Hogan, William Brown, Dorothy Brown, and Eleanor Brown, heirs of Henry Hogan and Martina Brown, deceased, which said Nellie Hogan, Henry Hogan, and Martina Brown were and are the heirs of William Hogan, deceased, of the second part, do enter into the following articles of agreement; that is to say: First. The said party of the first part shall have full liberty to place the west wall of the building which they are now erecting as near the east wall of the building now occupied by the party of the second part as they shall or may choose to do, and to build and finish the same in any manner they please, without molestation or hindrance from the said party of the second part, or any person or persons by their directions, or claiming under them. Second. The center of the brickwork of said wall, when so built by the party of the first part at their own expense, -and a corresponding line drawn to the south bounds of said lot, shall forever hereafter be allowed and acknowledged by both parties to this agreement, and all persons claiming under them, to be the true division line between the aforesaid lots of ground. Third. The said party of the second part, or their heirs and assigns, shall have full liberty, whenever they may choose to erect a building on their said lot of ground, to join the front and rear walls of such building to the wall built as aforesaid by the party of the first part, and to fasten thereto in any .manner they may choose to do; also to build upon and raise higher the said division wall, or extend the same farther south, so as to suit their own convenience in building, but at their own expense, without molestation or hindrance from the said party of the first part, or any person or persons by their direction, or claiming under them: provided, however, that the said party of the second part shall not break down any part of said division wall, or in any manner unnecessarily mar or injure the same. Fourth. Each of the parties to this agreement shall keep in repair their own half of the said division wall, and neither party, or any person or persons by their direction, or claiming under them, shall have liberty to pull down or demolish any part of said division wall without the consent of the other first had and obtained.”
*1003This paper purported to be signed by the parties named in it, and witnessed by two subscribing witnesses. The plaintiff’s counsel objected to the receipt of this paper in evidence on the grounds that its execution was not sufficiently proved; that it was not recorded, and there was no proof of any notice to the plaintiff at the time it took its deed; also that the answer admitted that this wall in question was built by the plaintiff, who took title in 1833, and the agreement related to a party wall in 1815, and that the evidence was irrelevant and immaterial. These objections were overruled by the court, and the plaintiff duly excepted.
The evidence shows that this agreement was in the possession of the defendants, with their other evidences of title, from the time of their purchase of their premises in 1874; and it is insisted that under the circumstances it was properly received in evidence, without proof of its execution, as an ancient writing. This paper purports to have been executed in 1815, and was offered and received in evidence in 1890, 75 years after it bears date. This long interval made it clearly an ancient writing, within the authorities, especially as the wall or line to which defendants claim it relates has remained in part in the possession of the defendants or persons through whom they derive their title, since 1840, as shown by the undisputed evidence in the case. The rule upon this subject seems well settled, both in this country and in England, that when possession accompanies the paper it proves itself, if an ancient writing. In Hewlett v. Cock, 7 Wend. 371, Nelson, J., in delivering the opinion of the court, after an extensive review of the authorities at that time, says: “Possession accompanying the deed is always sufficient without other proof, but it is hot indispensable.” In that case the lease which was offered in evidence as an ancient document' was found among the muniments of the title of the farm of which the premises in question was a part 50 years before the trial, and a new trial was ordered because the trial judge refused it in evidence without proof of execution. We are therefore of the opinion that it was not error in this case .to receive this writing, without proof of execution, especially as the execution of one of the mortgages was proved by competent evidence of the genuineness of the signature.-
But the more serious question as to its admissibility against this plaintiff, as it seems to us, is as to its competency as against this plaintiff, who, so far as the case shows, purchased at the mortgage sale, without any notice, either actual or constructive, of the existence of this contract. The plaintiff, in its complaint, claims title to this entire wall, derived under a foreclosure of a mortgage in which there was.no notice of the existence of the claim now made by the defendants; that this was a party wall, and at the time of the execution of said mortgage and at the time of the purchase by the plaintiff no actual or constructive notice was given of the existence of any adverse claim. If this claim can be proved and established by this instrument, the plaintiff will lose, not only the six inches of land in dispute, but the title to and control of lands *1004clearly conveyed to it on the mortgage sale. Clearly, there was no dispute or controversy over this line apparent upon the face of the mortgage, and the plaintiff was justified in assuming, in the absence of any notice or record evidence to the contrary, that the mortgage conveyed free of charge or incumbrance the premises covered by its description. The defendants seek to break the force of this objection by proving that in 1874 the president and cashier of the plaintiff had a copy of this contract, which the president exhibited to the defendants. I do not think that that proves or tends to prove notice to or knowledge in the plaintiff of the existence of this writing at the time of the purchase of these premises by it, or at the time of the execution of the mortgage, to which, as we have seen, the plaintiff’s title relates. While the law presumes a thing to continue as it is once proven to be until a change is shown, I am not aware of the existence of any rule extending that presumption backward, so as to make the proof that some of the officers of this bank had a copy of this instrument in 1874 evidence of notice to or knowledge in the plaintiff of its existence in 1833. The only evidence upon which it can be claimed that there was a practical location of this line and tire erection of this wall upon or in accordance with such location is this written instrument, and that evidence is found only in the recitals contained in it. It is true that this wall, as a division between the premises of the plaintiff and that of the defendants, is presumptive evidence of the location of this line, and, had the proof shown knowledge in the plaintiff of the agreement contained in this writing, its acquiescence in the location of the line in the center of the wall as specified in the writing would have amounted to a practical location, by which the plaintiff would be bound; but before there can be any acquiescence such as would bind a party by a location as against the calls in his deed he must be informed of the existence of an agreement by which the line is claimed to be located. Baldwin v. Brown, 16 N. Y. 359; Reed v. Farr, 35 N. Y. 116. In Baldwin v. Brown the court say: “Unless the acquiescence has continued for a sufficient length of time to become thus conclusive, it is of no importance. * * * In all cases in which practical locations have been confirmed upon evidence of this kind, the acquiescence has been continued for a long period, rarely less than twenty years;” and the court then gives five instances in which it continued from 26 to 48 years. It is true that these cases relate to paroi agreements, and not to writings; but when the party sought to be concluded, as in this case, is ignorant of the existence of any writing, and holds under paper title, not in accordance with the alleged practical location, it is difficult to see how the terms of the deed can be overthrown short of an adverse possession, such as would bar an action at law to recover the possession. We are therefore of the opinion that this writing furnished no legal evidence to establish a practical location as against the plaintiff, which took title under the deed in foreclosure, without notice of its existence, and who, within the calls of the deed, constructed this wall on lands covered by the *1005terms of that instrument, and that its reception in evidence was therefore error.
But it is insisted by the defendants that this agreement conveyed no land, and therefore was not required to be recorded, and that subsequent purchasers or incumbrancers were not entitled to notice of its existence. But it would seem that, if it conveyed no land, or any interest in land, it would not be a contract or agreement running with land so as to bind such subsequent incumbrancers or purchasers. The rule seems well settled that such contracts or covenants are personal, and do not run with the land. In Cole v. Hughes, 54 N. Y. 444, the court seem clearly to assert that, doctrine, and quote with approbation the language of Wilde, J., in Hurd v. Curtis, 19 Pick. 459: “That no covenant can run with the land, so as to bind the' assignee to perform it, unless there was a privity of estate between the covenantor and covenantee;” and that this rule “was without exception.” And the same case quotes the following from Washburn on Real Property, (4th Ed., p. 284:) “That “when one who makes a covenant with another in respect to land neither parts with nor receives any title or interest in the land at the same time with and as a part of making the covenant, it is at best a mere personal one, which does not bind bis assignees; and that such covenants, and such only, run with land as concern the land itself, in whosesoever hands it may be.’” If, therefore, within this rule, no title or interest in land passed from or to Alexander, the mortgagor, by this writing, then none of its obligations would attach to the land in the hands of the purchaser under .his mortgage. If we are right in our conclusion that this writing was not competent evidence as against the plaintiff, and that a practical location of the line between the plaintiff and defendants was not established by it, then it follows that, as the front of plaintiff’s land on State street called for by its deed is 53 feet 10 inches, and the width of plaintiff’s bank building from Douw’s line to the westerly side of plaintiff’s west wall was 51 feet inches, the whole of said westerly wall built by plaintiff is on plaintiff’s land. But it is further urged by the defendants that this wall in dispute is, and always has been, used as a party wall between the plaintiff and defendants, and that, therefore, all the rights and incidents of a party wall attach to the same. The evidence in this case shows that the wall in dispute has been the dividing wall between the premises of the plaintiff and defendants at least since 1840, and that the buildings on either side have connected with it by inserting beams and timbers in it for support. This furnishes prima facie evidence that the wall in question is. and has been used as a party wall, and belongs equally to the plaintiff and defendants. In Sherred v. Cisco, 4 Sandf. 490, the court lays down the rule upon this subject as follows:
“The principle of the decisions is that, while the common user is presumptive evidence of a tenancy in common in the land and wall, that presumption is rebutted by proof of the precise extent of the land originally belong-*1006tug to each owner, and each then is deemed the exclusive owner of so much of the wall as stands on his own land.”
In Schile v. Brokhahus, 80 N. Y. 614, Church, C. J., says:
“The old wall, from long user, in the absence of evidence must be deemed a party wall, presumptively, either from an agreement to that effect, or from its being built upon the line for that purpose by the respective owners.”
But a fee will not be implied from user when' an easement only will secure the privilege enjoyed, (Roe v. Strong, 107 N. Y. 350, 14 N. E. Rep. 294;) and when, as in this case, the plaintiff establishes a clear evidence of title in itself to the locus in quo, the occupancy by the defendant, unsupported by title paramount to that of the plaintiff, must, it seems to me, be but a user, and as such valid to the extent that it has been enjoyed for so long a period of time, but without the aid of the writing which we have excluded, limited to that extent, and ineffectual to prevent the plaintiff from running the wall up on the same foundation, with or without windows, and that any interference by the defendants by filling up such windows or building another wall resting upon the plaintiff against such windows is a violation of the plaintiff’s 'property rights, and a permanent assumption of the use of this wall, for which an injunction might issue. It will be seen that the success of the contention of the respective parties to this action largely depends upon the question whether the instrument in writing put in evidence by the defendants under the objection of the plaintiff, and which we hold incompetent, and the admission of which, by the trial judge, we have reached a conclusion, was error, disposes of tils question in favor of the plaintiff, for which this judgment should be reversed. Judgment reversed, and a new trial granted, costs to abide the event.